Case 2:15-cr-20473-MAG-RSW ECF No. 124, PageID.902 Filed 11/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 15-20473
                                                            Hon. Mark A. Goldsmith
vs.

ERIC JASON DISMUKES,

            Defendant.
_______________________________/

                                ORDER
      DENYING DEFENDANT ERIC JASON DISMUKES’ MOTION FOR A JUDICIAL
             RECOMMENDATION TO HOME CONFINEMENT (Dkt. 120)

        Defendant Eric Jason Dismukes filed a letter with the Court (Dkt. 120) seeking a judicial

recommendation that he be placed in home detention, presumably under the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”). However, the decision to transfer an inmate

to home confinement is a matter within the sole discretion of the Attorney General. United States

v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug. 19, 2020) (“[T]he authority to

grant home confinement remains solely with the Attorney General.”); see also 18 U.S.C. §

3624(c)(2). Therefore, this Court does not have the authority to grant the relief Dismukes is

seeking. See United States v. Woolsey, No. 11-20203, 2020 WL 4001915, at *3 (E.D. Mich. July

15, 2020) (finding no authority to make a judicial recommendation that the Bureau of Prisons place

inmate on home confinement). Therefore, Dismukes’ motion (Dkt. 120) is denied.

        SO ORDERED.

Dated: November 23, 2020                            s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge
Case 2:15-cr-20473-MAG-RSW ECF No. 124, PageID.903 Filed 11/23/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 23, 2020.

                                                     s/Marlena Williams
                                                     In the absence of Karri Sandusky
                                                     Case Manager




                                                2
